Citation Nr: 0631024	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-25 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling. 

2. Entitlement to service connection for dental bone loss as 
secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by: AMVETS

WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. W.B, D.D.S

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from August 1967 to June 1970

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In July 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

The issue of entitlement to increased evaluation for diabetes 
mellitus is the subject of the attached REMAND to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.

At the veteran's hearing, he raised the issues of 
hypertension, foot pain, loss of sensitivity in the hands, 
and difficulty with weight loss as secondary to diabetes 
mellitus.  These issues are referred to the RO for further 
consideration.


FINDINGS OF FACT

There is competent medical evidence that dental bone loss, to 
include periodontal disease, is caused by diabetes mellitus.


CONCLUSION OF LAW

Dental bone loss, to include periodontal disease, is 
proximately due to or the result of the service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his current dental bone loss, to 
include periodontal disease, is caused by the service-
connected diabetes mellitus.  The veteran testified that 
these two conditions are linked and that he has had dental 
problems since June 2000.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service connection can also be granted on a secondary basis.  
Except as provided in 38 C.F.R. section 3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a).
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

At a December 2002 VA dental examination, the examiner found 
no tenderness upon palpation of the upper and lower mandible.  
There was evidence of gum atrophy around the upper molars.  
The diagnosis was mandible bone loss secondary to 
periodontitis.  An x-ray of the jaw showed no acute bony 
abnormalities.  

An August 2003 letter from Dr. W.B., D.D.S. states that the 
veteran's periodontitis with accelerated bone loss and 
hemorrhagic gingival papillae were complications of diabetes.  
In support of his statements, the dentist stated that the 
bone loss associated with diabetes occurs suddenly and with 
great intensity, and that the veteran's bone loss was acute.  
The dentist also submitted articles to support his 
statements.
    
At a March 2004 VA dental examination, the examiner noted 
recession of gingiva in molar areas with advanced 
periodontitis around the number 3, 19 and 30 teeth. There was 
generalized mild to moderate periodontitis in maxillary 
premolar and mandibular anteriors, premolar areas.  The 
examiner could not conclusively state that the bone loss 
around the premolars and molars was due solely to type II 
diabetes.  In other words, diabetes mellitus is not a cause 
of periodontitis (bone loss around teeth) but may be a 
contributing factor.
 
At a July 2006 hearing, D. W.B., D.D.S., testified that 
periodontal disease is the sixth complication of diabetes.  
The dentist submitted x-rays showing the veteran's tooth loss 
and stated that the veteran was losing perfectly good teeth 
because of bone loss, or periodontal disease, due to 
diabetes.  The dentist testified that this was a common side 
effect of diabetes.  The dentist also submitted an article 
which reported a direct link between diabetes and periodontal 
disease.  

A review of the evidence shows that service connection for 
dental bone loss, to include periodontitis, as secondary to 
diabetes mellitus is warranted.  In the present case, the 
private dentist has provided an opinion relating the dental 
bone loss, or periodontitis, to the service-connected 
diabetes mellitus.  Additionally, the dentist provided 
adequate reasons and bases for his statements, including 
several published articles.  The only other medical opinion 
addressing the etiology of the veteran's dental bone loss was 
not conclusive.  

Therefore, based on the medical evidence of record, the Board 
resolves all doubt in favor of the veteran and finds that 
service connection for dental bone loss, to include 
periodontitis, as secondary to the service-connected diabetes 
mellitus, is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for dental bone loss, to include 
periodontal disease, as secondary to diabetes mellitus is 
granted.

REMAND

The veteran claims that his diabetes mellitus have increased 
in severity since the initial rating decision and his 
symptoms are worse than contemplated by the 20 percent 
rating.  The veteran states that he takes insulin, has 
increased his oral medications for diabetes, regulates his 
activities, and has a restricted diet due to the diabetes 
mellitus.  At his hearing, the veteran testified that his 
physician has told him to walk and exercise as much as 
possible, but he has foot problems.  Additionally, the 
veteran states that he has problems in heat and extreme cold, 
and has a regimented schedule for eating and medication.
    
The veteran's last VA examination was in December 2002.  
Additionally, the veteran reported treatment by a private 
physician for his diabetes; these records have not been 
obtained.  VA's General Counsel has indicated that when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Consequently, 
the Board concludes private records should be requested and 
that a contemporaneous VA examination is needed in order to 
make an informed decision regarding the veteran's current 
level of disability.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC/RO should request that the 
veteran provide the name and address of 
his private physician as well as 
authorization to obtain any 
clinical/treatment records pertaining to 
the veteran's diabetes.

2.  After completion of # 1, the veteran 
should be afforded a VA examination to 
fully assess the current nature and 
severity of his diabetes mellitus.  The 
claims folder must be made available to 
the examiner to review in conjunction 
with the examination.  The examiner 
should note whether the veteran's 
activities are regulated due to his 
diabetes.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


